IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43573

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 534
                                                )
       Plaintiff-Respondent,                    )   Filed: May 17, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
KENNETH ROBERT WHITE,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Valley County. Hon. Jason D. Scott, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Kenneth Robert White pled guilty to sexual exploitation of a child. Idaho Code § 18-
1507(2)(a). The district court sentenced White to a unified sentence of eight years with one year
determinate, and retained jurisdiction. Following the period of retained jurisdiction, the district
court relinquished jurisdiction. White filed an Idaho Criminal Rule 35 motion, which the district
court denied. White appeals asserting that the district court abused its discretion by denying his
Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In

                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of White’s
Rule 35 motion was presented, the district court did not abuse its discretion. For the foregoing
reasons, the district court’s order denying White’s Rule 35 motion is affirmed.




                                                2